Citation Nr: 0026026	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asthma as secondary 
to service-connected pulmonary tuberculosis. 

2.  Entitlement to service connection for bronchitis as 
secondary to service-connected pulmonary tuberculosis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to service-connected pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from July 1948 to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The record shows that entitlement to service connection 
for pulmonary tuberculosis has been established; the veteran 
has submitted evidence of a medical nature which supports the 
alleged causal relationship between his service-connected 
pulmonary tuberculosis and asthma.  

2.  VA treatment records and a June 1999 VA medical opinion 
have indicated that the veteran's asthma is not related to 
his service-connected pulmonary tuberculosis, and the private 
doctor who formerly indicated that there was a causal 
relationship has more recently stated that asthma is not 
related to the veteran's service-connected pulmonary 
tuberculosis.  

3.  Letters from the veteran's private doctor dated April 
1998 and June 1999 note that the veteran's service connected 
pulmonary tuberculosis contributed to his bronchitis and 
chronic obstructive pulmonary disease. 


CONCLUSIONS OF LAW

1.  The veteran's asthma is not proximately due to or the 
result of his service-connected pulmonary tuberculosis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).  

2.  The veteran's claim for entitlement to service connection 
for bronchitis as secondary to his service connected 
pulmonary tuberculosis is well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

3.  The veteran's claim for entitlement to service connection 
for chronic obstructive pulmonary disease as secondary to his 
service connected pulmonary tuberculosis is well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed additional 
pulmonary disabilities secondary to his service connected 
pulmonary tuberculosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310(a).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Asthma

The veteran contends that he has developed asthma as a result 
of his service-connected pulmonary tuberculosis.  He argues 
that his service-connected disability weakened his lungs and 
his overall resistance, and made him more susceptible to the 
development of other pulmonary diseases.  

Initially, the Board finds that the veteran's claims are well 
grounded.  The record shows that entitlement to service 
connection for pulmonary tuberculosis was established in a 
January 1954 rating decision, and currently remains in 
effect.  The veteran has submitted letters dated April 1998 
and June 1999 from C.L., his private doctor.  Both letters 
indicate that the veteran's pulmonary tuberculosis clearly 
contributed to his present condition of asthma, as it 
debilitated his lungs and predisposed him to infections, 
including asthma.  Therefore, as the evidence establishes 
that service connection is in effect for pulmonary 
tuberculosis, and as the veteran has submitted evidence of a 
medical nature to support the alleged causal relationship 
between the service-connected pulmonary tuberculosis and 
asthma, the veteran's claims are well grounded.  Jones v. 
Brown, 7 Vet. App. 134 (1994).  

As the Board has determined that the veteran's claim is well 
grounded, it must now be examined on the merits.  

The initial evidence to show the presence of asthma is VA 
treatment records from October 1993 to January 1994.  January 
1994 records include an assessment of asthma, possibly 
secondary to gastroesophageal reflux.  

The April 1998 letter from the veteran's private doctor, 
C.L., states that the veteran's pulmonary tuberculosis 
clearly contributed to his present condition of asthma, as it 
debilitated his lungs and predisposed him to infections, 
including asthma.  A second letter from the veteran's doctor 
dated June 1999 repeats the same statement.  

The veteran was afforded a VA examination for pulmonary 
tuberculosis and mycobacterial diseases in June 1999.  The 
examiner stated that the veteran's claims folder was reviewed 
extensively prior to the examination.  Following the review 
of the veteran's history and medical examination, the 
diagnoses were tuberculosis, inactive since 1953, allergic 
rhinitis with positive skin tests in 1993 and 1994, and 
bronchial asthma since 1993.  The examiner added that the 
etiology of the bronchial asthma was more than likely 
secondary to his allergy which was manifested with allergic 
rhinitis with a positive skin test for environmental 
allergens, and not secondary to his pulmonary tuberculosis.  

An additional letter was received from the veteran's private 
doctor, C.L., in September 1999.  He noted that the veteran 
had experienced pulmonary tuberculosis at least twenty years 
ago, and that his bronchial asthma had started about six 
years ago.  It was his professional opinion that the 
veteran's bronchial asthma was related to his occasional 
allergic rhinitis and gastroesophageal reflux disorder, and 
not to his history of pulmonary tuberculosis.  

The Board finds that the evidence does not support 
entitlement to service connection for asthma as secondary to 
the veteran's service-connected pulmonary tuberculosis.  The 
January 1994 VA treatment records suggest that the asthma is 
the result of gastroesophageal reflux disease.  The June 1999 
VA examiner added that the etiology of the bronchial asthma 
was more than likely secondary to his allergy, and not 
secondary to his pulmonary tuberculosis.  The Board notes 
that the veteran's private doctor has submitted two letters 
in which he states the veteran's pulmonary tuberculosis 
contributed to the development of his asthma.  However, the 
most recent letter received from this doctor shows that there 
has been a change in this opinion, and that he currently 
attributes the asthma to the veteran's nonservice-connected 
allergic rhinitis and gastroesophageal disease.  This doctor 
specifically states that it was not related to pulmonary 
tuberculosis.  Therefore, as the VA records and the June 1999 
VA examiner have attributed the development of asthma to 
sources other than pulmonary tuberculosis and have stated 
that pulmonary tuberculosis was not the cause, and as the 
private doctor who formerly related the asthma to the 
pulmonary tuberculosis has submitted a more recent opinion 
indicating that there is no relationship, the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for asthma as secondary to 
service-connected pulmonary tuberculosis.  

Bronchitis and Chronic Obstructive Pulmonary Disease

The veteran contends that he has developed bronchitis and 
chronic obstructive pulmonary disease as a result of his 
service-connected pulmonary tuberculosis.  He argues that his 
service-connected disability weakened his lungs and his 
overall resistance, and made him more susceptible to the 
development of other pulmonary diseases.  

Initially, the Board finds that the veteran's claim is well 
grounded.  The record shows that entitlement to service 
connection for pulmonary tuberculosis was established in a 
January 1954 rating decision, and currently remains in 
effect.  The veteran has submitted letters dated April 1998 
and June 1999 from C.L., his private doctor.  Both letters 
state that the veteran's pulmonary tuberculosis clearly 
contributed to his present condition, as it debilitated his 
lungs and predisposed him to infection, including bronchitis 
and chronic obstructive pulmonary disease.  Therefore, as the 
evidence establishes that service connection is in effect for 
pulmonary tuberculosis, and as the veteran has submitted 
evidence of a medical nature to support the alleged causal 
relationship between the service-connected pulmonary 
tuberculosis and both bronchitis and chronic obstructive 
pulmonary disease, the veteran's claim is well grounded.  
Jones v. Brown, 7 Vet. App. 134 (1994).  

The claims of entitlement to service connection for 
bronchitis as secondary to service-connected pulmonary 
tuberculosis, and entitlement to service connection for 
chronic obstructive pulmonary disease as secondary to 
service-connected pulmonary tuberculosis will be further 
discussed in the remand section at the end of this decision.  



ORDER

Entitlement to service connection for asthma as secondary to 
service-connected pulmonary tuberculosis is denied.  

The veteran's claim for entitlement to service connection for 
bronchitis as secondary to service-connected pulmonary 
tuberculosis is well grounded; to this extent, the appeal is 
granted.  

The veteran's claim for entitlement to service connection for 
chronic obstructive pulmonary disease as secondary to 
service-connected pulmonary tuberculosis is well grounded; to 
this extent, the appeal is granted. 


REMAND

As noted above, the Board finds that the veteran's claims for 
entitlement to service connection for bronchitis as secondary 
to service-connected pulmonary tuberculosis, and entitlement 
to service connection for chronic obstructive pulmonary 
disease as secondary to service-connected pulmonary 
tuberculosis are well grounded.  The VA has a duty to assist 
the veteran in the development of facts pertinent to a well 
grounded claim.  38 U.S.C.A. § 5107 (West 1991).  

The Board notes that the veteran was afforded a VA 
examination for pulmonary tuberculosis and mycobacterial 
diseases in June 1999.  The purpose of this examination was 
to afford the examiner an opportunity to review the veteran's 
medical history, examine the veteran, and then render 
opinions as to the etiology of the veteran's claimed 
disabilities and their alleged relationship to his service-
connected pulmonary tuberculosis.  However, while the June 
1999 examiner rendered an opinion regarding the veteran's 
asthma, he did not render an opinion concerning the other two 
claimed disabilities, or even indicate whether or not they 
are currently present.  Furthermore, although the September 
1999 letter from the veteran's private doctor did not 
specifically address the veteran's claimed bronchitis and 
chronic obstructive pulmonary disease, the change in opinion 
between this doctor's June 1999 letter and his September 1999 
letter regarding the veteran's asthma calls into question the 
accuracy of his opinions concerning bronchitis and chronic 
obstructive pulmonary disease.  The Board finds that an 
additional examination and opinion to clarify the veteran's 
current disabilities and their etiology would be very useful 
in reaching a decision in this case.  

Therefore, in order to assist the veteran in the development 
of his claims, the Board remands them to the RO for the 
following action: 

1.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and etiology of his current 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Following the examination 
and review of the claims folder, the 
examiner should attempt to answer the 
following questions: 1) What are the 
veteran's current diagnoses?  Do they 
include bronchitis and chronic 
obstructive pulmonary disease? 2) If 
bronchitis and/or chronic obstructive 
pulmonary disease are found to be 
present, is it as likely as not that one 
or both of these disabilities is 
proximately due to or the result of the 
veteran's pulmonary tuberculosis.  Please 
provide the reasons and bases for the 
opinions for both of these disabilities.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


- 9 -


